DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed September 7, 2022.
Claims 1 and 6-11 have been amended.  Claims 21 and 22 have been added.  Claims 4, 5, and 12 have been cancelled.  Claims 1-3, 6-11, and 13-22 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to opted-in units and non-opted units have been considered but are moot in view of the new grounds of rejection.

Applicant argues Scheckelhoff does not disclose updating operational parameters for other appliances.  Examiner disagrees.  Abstract of Scheckelhoff discloses feedback related to one appliance may be used to make operating adjustments to another appliance.  Additionally, new reference Ditlow discloses in paragraph [0017], the historical data may be contributed via other remote devices in communication with the other appliances. Such historical information may include the eventual recommended settings provided to the other appliances.

Applicant argues Scheckelhoff’s iterative process is not analogous to the test values because claimed invention has the test value proceed the optimal value.  Examiner disagrees. Paragraph [0004] of Scheckelhoff discloses improving appliance performance by incorporating closed loop feedback from an appliance operating cycle to make appliance adjustments for subsequent operating cycles would be useful.  Notably this is described as a loop, and thus the corrective action is both a test value and an optimal value depending on which iteration of the loop you are looking at.  The corrective action is an optimal value in a current iteration but it is the test value of the next iteration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 9-11, 13-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0139379 to Scheckelhoff (hereinafter “Scheckelhoff) and further in view of US Pub. No. 2014/0277602 to Ditlow et al. (hereinafter “Ditlow”).

As to Claim 1, Scheckelhoff discloses a method of operating a plurality of household appliances, the plurality of household appliances connected to a data server, the plurality of household appliances comprising [opted-in units and non-opted] units, the method comprising: 
applying a [test] value to one or more cycle parameters of the [opted-in] units of the plurality of household appliances (Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle); 
collecting sensor data from one or more internal sensors in each of the [opted-in] units while the [opted-in] units perform one or more cycles according to the [test] value of the one or more cycle parameters (Paragraph [0031] of Scheckelhoff discloses appliance 12 may be configured to collect and transmit performance data to remote server 14. More particularly, before, during, and after performance of an operating cycle, performance data and user settings may be collected by and transmitted to remote server 14 by controller 20); 
collecting user feedback data from users of the [opted-in] units after the [opted-in] units perform the one or more cycles according to the test value of the one or more cycle parameters (Paragraph [0029] of Scheckelhoff discloses collecting and transmitting user feedback regarding the performance of the operating cycle of appliance 12 to remote server 14); 
developing an optimized value for each of the one or more cycle parameters based on the sensor data and the user feedback data (Paragraph [0039] of Scheckelhoff discloses the system 10 and method 100 described above enables the optimization of appliance performance based on performance data and user feedback.  Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle); and 
applying the optimized value for each of the one or more cycle parameters to each household appliance of the plurality of household appliances (Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle).
Scheckelhoff does not explicitly disclose opted-in units and non-opted.
However, Ditlow discloses this.  Paragraph [0017] of Ditlow discloses an analysis system may accumulate energy usage data for a variety of users, in an opt-in and/or anonymous fashion.  Such information may be provided to any number of clients 136, where the client may be a user.  Such information may also be used when determining the recommended setting for the energy-using device 102.  The EUDS database 130 may further include historical data related to other appliances similar to the selected energy-using device 102. The historical data may be contributed via other remote devices in communication with the other appliances. Such historical information may include the eventual recommended settings provided to the other appliances.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the appliance monitoring system as disclosed by Scheckelhoff, with opted-in units as Ditlow.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Scheckelhoff and Ditlow are directed toward appliance monitoring system and as such it would be obvious to use the techniques of one in the other.
	Scheckelhoff does not explicitly disclose a test value.  
	However this would have been obvious in view of Scheckelhoff.  Figure 2 of Scheckelhoff discloses a flow involving running a cycle and then adjusting parameters for a subsequent cycle.  As understood by the examiner, this flow would then begin again when the subsequent cycle is run and this is effectively applying a test value of the adjusted parameters.  One of ordinary skill in the art would have been motivated to modify Scheckelhoff because Scheckelhoff already effectively performs the function.

As to Claim 2, Scheckelhoff-Ditlow discloses the method of claim 1, wherein applying the test value comprises overriding an initial value of the one or more cycle parameters (Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle).

As to Claim 3, Scheckelhoff-Ditlow discloses the method of claim 2, wherein each household appliance of the plurality of household appliances comprises a memory, and wherein the initial value of the one or more cycle parameters is programmed into the memory of each household appliance of the plurality of household appliances prior to an initial retail sale of the household appliance (Paragraph [0016] of Scheckelhoff discloses the appliance having memory.  With respect to having initial parameters prior to an initial retail sale, as understood by the examiner this is a requirement of a functional appliance).

As to Claim 6, Scheckelhoff-Ditlow discloses the method of claim 1, further comprising providing a prompt to opt in on a user interface associated with each household appliance of the plurality of household appliances prior to the step of applying the test value, receiving an affirmative response to the prompt to opt in from the user interface associated with one or more household appliances of the plurality of household appliances, and defining one or more household appliances of the plurality of household appliances where the affirmative response was received from the associated user interface as the opted-in units (Paragraph [0039] of Scheckelhoff discloses the system 10 and method 100 described above enables the optimization of appliance performance based on performance data and user feedback.  Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle.  Paragraph [0017] of Ditlow discloses an analysis system may accumulate energy usage data for a variety of users, in an opt-in and/or anonymous fashion).

As to Claim 7, Scheckelhoff-Ditlow discloses the method of claim 1, wherein the plurality of household appliances consists of household appliances of a selected model (Paragraph [0025] of Scheckelhoff discloses the invention can be used with multiple models.  Since models have different features it would be obvious that test values are specific to particular models).

As to Claim 9, Scheckelhoff-Ditlow discloses the method of claim 1, wherein the plurality of household appliances are selected based on historic user feedback data collected prior to the step of applying the test value (Paragraph [0039] of Scheckelhoff discloses the system 10 and method 100 described above enables the optimization of appliance performance based on performance data and user feedback.  Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle).

As to Claim 10, Scheckelhoff-Ditlow discloses the method of claim 1, wherein plurality of household appliances are selected based on historic usage data for each household appliance of the plurality of household appliances collected prior to the step of applying the test value (Paragraph [0039] of Scheckelhoff discloses the system 10 and method 100 described above enables the optimization of appliance performance based on performance data and user feedback.  Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle).

As to Claim 11, Scheckelhoff discloses a method of operating a plurality of household appliances, the plurality of household appliances connected to a data server, the plurality of household appliances comprising [opted-in units and non-opted] units, the method comprising: 
applying a [test] value to one or more cycle parameters of the [opted-in] units the plurality of household appliances (Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle); 
performing a cycle according to the [test] value of the one or more cycle parameters with the [opted-in] units of the plurality of household appliances (Paragraph [0031] of Scheckelhoff discloses appliance 12 may be configured to collect and transmit performance data to remote server 14. More particularly, before, during, and after performance of an operating cycle, performance data and user settings may be collected by and transmitted to remote server 14 by controller 20); 
collecting performance data related to the [opted-in] units of the plurality of household appliances during or after performing the cycle according to the [test] value of the one or more cycle parameters (Paragraph [0031] of Scheckelhoff discloses appliance 12 may be configured to collect and transmit performance data to remote server 14. More particularly, before, during, and after performance of an operating cycle, performance data and user settings may be collected by and transmitted to remote server 14 by controller 20); 
developing an optimized value for each of the one or more cycle parameters based on the performance data (Paragraph [0039] of Scheckelhoff discloses the system 10 and method 100 described above enables the optimization of appliance performance based on performance data and user feedback.  Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle); and 
applying the optimized value for each of the one or more cycle parameters to each household appliances of the plurality of household appliances (Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle).
Scheckelhoff does not explicitly disclose opted-in units and non-opted.
However, Ditlow discloses this.  Paragraph [0017] of Ditlow discloses an analysis system may accumulate energy usage data for a variety of users, in an opt-in and/or anonymous fashion.  Such information may be provided to any number of clients 136, where the client may be a user.  Such information may also be used when determining the recommended setting for the energy-using device 102.  The EUDS database 130 may further include historical data related to other appliances similar to the selected energy-using device 102. The historical data may be contributed via other remote devices in communication with the other appliances. Such historical information may include the eventual recommended settings provided to the other appliances.
Examiner recites the same rationale to combine used for claim 1.
Scheckelhoff does not explicitly disclose a test value.  
	However this would have been obvious in view of Scheckelhoff.  Figure 2 of Scheckelhoff discloses a flow involving running a cycle and then adjusting parameters for a subsequent cycle.  As understood by the examiner, this flow would then begin again when the subsequent cycle is run and this is effectively applying a test value of the adjusted parameters.  One of ordinary skill in the art would have been motivated to modify Scheckelhoff because Scheckelhoff already effectively performs the function.

As to Claim 13, Scheckelhoff-Ditlow discloses the method of claim 11, wherein applying the test value comprises overriding an initial value of the one or more cycle parameters (Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle).

As to Claim 14, Scheckelhoff-Ditlow discloses the method of claim 13, wherein each household appliance of the plurality of household appliances comprises a memory, and wherein the initial value of the one or more cycle parameters is programmed into the memory of each household appliance of the plurality of household appliances prior to an initial retail sale of the household appliance (Paragraph [0016] of Scheckelhoff discloses the appliance having memory.  With respect to having initial parameters prior to an initial retail sale, as understood by the examiner this is a requirement of a functional appliance).

As to Claim 15, Scheckelhoff-Ditlow discloses the method of claim 11, wherein the plurality of household appliances consists of household appliances of a selected model (Paragraph [0025] of Scheckelhoff discloses the invention can be used with multiple models.  Since models have different features it would be obvious that test values are specific to particular models).

As to Claim 17, Scheckelhoff-Ditlow discloses the method of claim 11, wherein the plurality of household appliances are selected based on user feedback data collected prior to the step of applying the test value (Paragraph [0039] of Scheckelhoff discloses the system 10 and method 100 described above enables the optimization of appliance performance based on performance data and user feedback.  Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle).

As to Claim 18, Scheckelhoff-Ditlow discloses the method of claim 11, wherein the plurality of household appliances are selected based on historic usage data collected prior to the step of applying the test value (Paragraph [0039] of Scheckelhoff discloses the system 10 and method 100 described above enables the optimization of appliance performance based on performance data and user feedback.  Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle).

As to Claim 19, Scheckelhoff-Ditlow discloses the method of claim 11, wherein the performance data is sensor data collected during performing the cycle according to the test value of the one or more cycle parameters (Paragraph [0039] of Scheckelhoff discloses the system 10 and method 100 described above enables the optimization of appliance performance based on performance data and user feedback.  Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle).

As to Claim 20, Scheckelhoff-Ditlow discloses the method of claim 11, wherein the performance data is user feedback data collected after performing the cycle according to the test value of the one or more cycle parameters (Paragraph [0039] of Scheckelhoff discloses the system 10 and method 100 described above enables the optimization of appliance performance based on performance data and user feedback.  Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle).

As to Claim 21, Scheckelhoff-Ditlow discloses the method of claim 2, wherein applying the optimized value for each of the one or more cycle parameters to each household appliance of the plurality of household appliances comprises overriding the initial value of the one or more cycle parameters in the non-opted units and overriding the test value of the one or more cycle parameters in the opted-in units (Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle.  Abstract of Scheckelhoff discloses feedback related to one appliance may be used to make operating adjustments to another appliance.  Paragraph [0017] of Ditlow discloses the historical data may be contributed via other remote devices in communication with the other appliances. Such historical information may include the eventual recommended settings provided to the other appliances).

As to Claim 22, Scheckelhoff-Ditlow discloses the method of claim 13, wherein applying the optimized value for each of the one or more cycle parameters to each household appliance of the plurality of household appliances comprises overriding the initial value of the one or more cycle parameters in the non- opted units and overriding the test value of the one or more cycle parameters in the opted-in units (Paragraph [0035] of Scheckelhoff discloses adjusting at least one operational parameter of appliance 12 for a subsequent operating cycle.  Abstract of Scheckelhoff discloses feedback related to one appliance may be used to make operating adjustments to another appliance.  Paragraph [0017] of Ditlow discloses the historical data may be contributed via other remote devices in communication with the other appliances. Such historical information may include the eventual recommended settings provided to the other appliances).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckelhoff-Ditlow and further in view of US Pat. No. 9876703 to Arllen et al. (hereinafter “Arllen”).
	
As to Claim 8, Scheckelhoff-Ditlow discloses the method of claim 1.  Scheckelhoff-Ditlow does not explicitly disclose wherein the plurality of household appliances are selected based on geographical location information associated with each household appliance of the plurality of household appliances.
However, Arllen discloses this.  Column 8 lines 55-65 of Arllen disclose The technology may be used to characterize transit or communications between virutalized computing environments in separate geographical regions to help customers understand the capabilities of the internet for the customer's own business practices.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the appliance monitoring system as disclosed by Scheckelhoff, with considering geographical location as disclosed by Arllen.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to similar device.  Scheckelhoff and Arllen are directed toward remotely monitoring appliances and as such it would be obvious to use the techniques of one in the other.

As to Claim 16, Scheckelhoff-Ditlow discloses the method of claim 11.  Scheckelhoff-Ditlow does not explicitly disclose wherein the plurality of household appliances are selected based on geographical location information.
However, Arllen discloses this.  Column 8 lines 55-65 of Arllen disclose The technology may be used to characterize transit or communications between virutalized computing environments in separate geographical regions to help customers understand the capabilities of the internet for the customer's own business practices.
Examiner recites the same rationale to combine used for claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448